EXAMINER’S AMENDMENT

An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s representative RHOA, JOSEPH A. on 10 Mar 2021.

The claims have been amended as follows:
In reference to claim 11, the phrase, on lines 27-28: 
“(b) a list of contents list entries of the one or more contents related to the content in a second scrollable display region” 
has been changed to: 
“(b) a list of contents list entries of the one or more contents related to the content in the second scrollable display region”

In light of these amendments, Claims 1-3, 8-13, and 18-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The examiner has carefully considered the independent claims 1 and 11. The prior art of record, alone or in combination, does not teach or fairly suggest the following limitations in the amended claims 1 and 11:

detecting, by the processor, selection of a contents list entry in the contents list based on a user input to a user interface (UI) of a first application displaying at least part of the contents list and the contents list entry on a screen of the electronic device, extracting identification information of the selected contents list entry, and creating, by the processor, one or more contents related to a content of the selected contents list entry based on the extracted identification information;
in response to the user input, controlling the first application to display the content of the selected contents list entry in a first scrollable display region of the screen of the electronic device and displaying, by the processor, an indicator indicating presence of the one or more contents related to the content external to the user interface (UI) of the first application and in a second scrollable display region of the screen separate from the first scrollable display region when displaying the content of the selected contents list entry; 
detecting, by the processor, selection of the indicator; 
adding, by the processor, a contents list entry of the one or more contents related to the content comprising the tag, to the contents list; and 
in response to the detection of selection of the indicator, simultaneously displaying on the screen of the electronic device (a) the content of the selected contents list entry in the first scrollable display region, and (b) a list of contents list entries of the one or more contents related to the content in the second scrollable display region, 
wherein the contents list entries of the one or more contents related to the content are classified and displayed based on content type of the one or more contents related to the content, and 
wherein the content of the selected contents list entry in the first scrollable display region is related to the first application, and the one or more contents related to the content in the second scrollable display region are related to a plurality of second applications different from the first application, so that scrollable regions from different applications are simultaneously displayed on the screen of the electronic device in the second scrollable display region”

These limitations, in specific combinations as recited in the independent claims 1 and 11, define the patentability of the claims.
The dependent claims are allowed based on the same rationale.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW CHUNG whose telephone number is (571)272-5237.  The examiner can normally be reached on M-F 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/ANDREW CHUNG/Examiner, Art Unit 2173                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173